DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102011000383 of the IDS in view of Catt (6,112,513).  DE ‘383 teaches A scramjet engine [see particularly Figs. 1, 2, 7, 8, 17] comprising: a first passage forming member 158, 42 having a first surface [Figs. 17, 1, respectively]; and a second passage forming member 164 having a second surface opposing the first surface [Fig. 17], wherein a passage is formed between the first surface and the second surface to connect a front opening [inlet] and a rear opening [exhaust] downstream of the front opening [Fig. 17], wherein the passage comprises: an upstream zone 166 configured to generate a flow of compressed air obtained by compressing an air taken in through the front opening; a combustion zone 18 [Fig. 1, paragraph 0086 of translation] connected downstream of the upstream zone and configured to combust a mixture in which fuel 58 is injected into the flow of compressed air, to generate a combustion gas; and a downstream zone 24 restrain or stop the flow of the combustion gas by adjusting the effective flow area [see e.g. abstract, throttling of the flow].  It would have been obvious to one of ordinary skill in the art to inject more fuel for the third fuel injection section, as taught by Fig. 13 & paragraph 0132 of DE ‘383, such that the fuel boundary layer increases and throttles the flow area, as an fuel distribution taught by DE ‘383 with the other embodiments and the throttling being explicitly taught by Catt.   Note since the fuel boundary layer is increasing in thickness due to the injection of secondary .   
Claims 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Andreadis et al (2008/0196414) in view of either Hawk et al (3,646,762) or DE 102011000383 and optionally in view of Catt (6,112,513).  Andreadis et al teach A scramjet engine comprising: a first passage forming member 40 having a first surface; and a second passage forming member 42 having a second surface opposing the first surface, wherein a passage is formed between the first surface and the second surface to connect a front opening 30 and a rear opening 32 downstream of the front opening, wherein the passage comprises: an upstream zone [converging section] configured to generate a flow of compressed air obtained by compressing an air taken in through the front opening 30; a combustion zone 38 connected downstream of the upstream zone and configured to combust a mixture in which fuel is injected into the flow of compressed air, to generate a combustion gas; and a downstream zone [54 or see leadline to 28 in Fig. 1] connected downstream of the combustion zone 38 and configured to exhaust the combustion gas toward the rear opening, wherein a cavity 60 is provided on the first surface in the combustion zone, wherein the first passage forming member 56 comprises: at least one convex section [82, 85, 86 for the upstream swept / convex leading edge of struts] located in the upstream zone and provided on the first surface to protrude toward the second surface 42 from the first surface 40; a first fuel injection section 100 configured to inject the fuel to the flow of compressed air through a first fuel nozzle 100 provided for the at  by either Hawk or DE ‘383 and optionally Catt, as the typical behavior of fluid interaction with supersonic flows.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreadis et al (2008/0196414) either Hawk et al (3,646,762) or DE 102011000383 and optionally .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreadis et al (2008/0196414) in view of either Hawk et al (3,646,762) or DE 102011000383 and optionally in view of Catt (6,112,513), as applied above, and further in view of Li et al . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreadis et al (2008/0196414) in view of either Hawk et al (3,646,762) or DE 102011000383 and optionally in view of Catt (6,112,513), as applied above, and further in view of either Rich (2,952,123) or DE 102011000383 of the IDS.  Andreadis et al do not teach an injection direction of the fuel from the third fuel injection section is inclined to an upstream side from a direction orthogonal to the second surface but rather the injection direction is inclined to a downstream side.  Rich teaches an injection direction of the fuel from the fuel injection section 68 is inclined to an upstream side [dashed lines Fig. 5] from a direction orthogonal to the second surface is equivalent or an alternative to a . 
Allowable Subject Matter
Claim 9 is allowed.
Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the DE ‘383 focus only on the film of fuel formed reducing friction.  However, Fig. 13 shows that the flow of fuel may be increased in the downstream direction, which increases the amount of fuel injected at the third fuel injection section.  Accordingly, this area constriction reduces the amount of flow that can flow through by the continuity equation, mass flow rate = density * velocity * area.  As the amount of flow area is reduced by the increased thickness of the boundary layer caused by the fuel film, it also reduces the flow rate and restricts the flow.  Accordingly, combining the embodiment of Fig. 13 with an increased fuel flow at the third fuel injection section will have a restricted flow rate compared to one without that feature.  
 Applicant also argues the fuel pores do not constitute fuel “nozzles”.  The pores constitute the flow openings for the fuel to exit and thus broadly constitute a nozzle, as applicant requires no particular structure associated with the nozzles to distinguish from a broad interpretation.
With regard to Andreadis, applicant alleges that the fuel injected by the third fuel injection section 110 does not “restrain[s] or stop[s] the flow of the combustion gas.”  In rebuttal, as the flow through a scramjet is by definition supersonic, including in the combustion area,  the fuel injected by the third fuel injection section inherently restrains or stops the flow of the combustion gas [note a scramjet inherently has supersonic combustion and therefore injection of secondary fuel at 108 or 110 will inherently cause a shock when the combustion gases flowing past it are supersonic;  also paragraph 0026 teaches the tertiary (secondary in the reference) injectors 108 and 110, are used to control the shock train, note a shock wave at the tertiary injectors 110 will inherently restrict or stop the flow of combustion gas].  Alternately, Hawk et al teach an injected flow A in Fig. 2 will cause a shock wave that restricts or stops the combustion gases as the flow goes from supersonic upstream of the shock wave and slows to subsonic downstream of the shock wave.   Alternately, DE ‘383 teaches the fuel injected through pores avoids the shocks that would form if the fuel were injected through fuel nozzle holes [see paragraph 0101].  Optionally, Catt teaches the common knowledge in the art that that flow losses (restricts flow) occur across shock waves [col. 12, lines 47-49].  It would have been obvious to one of ordinary skill in the art to have the third fuel injection section injecting fuel into the supersonic combusting flow required of scramjets to cause a shock wave and 
Lastly, note for the rejection of the claim 6, the Rich reference was previously used in the body of the claim and its inclusion in the title of the rejection is merely clarifying the previous position.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

June 18, 2021